Exhibit 10.2
          First Supplemental Indenture (this “Supplemental Indenture”), dated as
of February 22, 2010, among Merix Corporation (“Merix”), an Oregon corporation
and a subsidiary of Viasystems, Inc. (or its permitted successor), a Delaware
corporation (the “Company”), Merix Asia, Inc., an Oregon corporation and an
indirect subsidiary of the Company (together with Merix, the “Guaranteeing
Subsidiaries” and each a “Guaranteeing Subsidiary”), the Company, the other
Guarantors (as defined in the Indenture referred to herein) and Wilmington Trust
FSB, as trustee under the Indenture referred to below (the “Trustee”).
WITNESSETH
          WHEREAS, the Company has heretofore executed and delivered to the
Trustee an indenture (the “Indenture”), dated as of November 24, 2009 providing
for the issuance of the Company’s 12.00% Senior Secured Notes due 2015 (the
“Notes”);
          WHEREAS, Section 9.01 of the Indenture provides that the Company, the
Guarantors and the Trustee may amend or supplement the Indenture, the Notes, the
Note Guarantees, the Intercreditor Agreement or the Security Documents without
the consent of any Holder of a Note to cure any ambiguity, defect or
inconsistency;
          WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Company’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Note Guarantee”); and
          WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is
authorized to execute and deliver this Supplemental Indenture.
          NOW THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto mutually covenant and agree for the equal and ratable benefit of
the Holders of the Notes as follows:
          1. Capitalized Terms. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.
          2. Amendment to Article Four of the Indenture. Section 4.03(e) of the
Indenture is hereby deleted in its entirety and replaced by the following to
cure an ambiguity:
          “(e) In addition, if any time Parent or any direct or indirect parent
holding company of the Company becomes a guarantor of the Notes in accordance
with the Indenture (there being no obligation of any such entity to do so), such
entity has no material assets other than cash, Cash Equivalents, receivables
owed by any of its Subsidiaries to such entity and the Capital Stock of the
Company and any other direct or indirect parent holding company of the Company,
the reports, information and other documents required to be filed pursuant to
this Section 4.03 may, at the option of the Company, be furnished by and be
those of such entity rather than the Company.”
          3. Agreement to Guarantee. The Guaranteeing Subsidiary hereby agrees
to provide an unconditional Guarantee on the terms and subject to the conditions
set forth in the Note Guarantee and in the Indenture including but not limited
to Article 10 thereof.

 



--------------------------------------------------------------------------------



 



          4. No Recourse Against Others. No past, present or future director,
officer, employee, incorporator, stockholder or agent of the Guaranteeing
Subsidiary, as such, shall have any liability for any obligations of the Company
or any Guaranteeing Subsidiary under the Note Documents or this Supplemental
Indenture, or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder of the Notes by accepting a Note
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes. Such waiver may not be effective to
waive liabilities under the federal securities laws and it is the view of the
SEC that such a waiver is against public policy.
          5. Instruments to be Read Together. This Supplemental Indenture is an
indenture supplemental to the Indenture, and said Indenture and this
Supplemental Indenture shall henceforth be read together.
          6. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK
SHALL GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
          7. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
          8. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.
          9. The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Guaranteeing Subsidiary and the Company.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed and attested, all as of the date first above
written.
          Dated: February 22, 2010

            Merix Corporation
Merix Asia, Inc.
      By:   /s/ Daniel J. Weber       Name:   Daniel J. Weber        Title:  
Vice President and General Counsel and Secretary       Viasystems, Inc.
      By:   /s/ Daniel J. Weber       Name:   Daniel J. Weber        Title:  
Vice President and General Counsel and Secretary       Viasystems International,
Inc.
Viasystems Technologies Corp., LLC

By: Viasystems, Inc.
       as sole member
      By:   /s/ Daniel J. Weber       Name:   Daniel J. Weber        Title:  
Vice President and General Counsel and Secretary       Wilmington Trust FSB
as Trustee
      By:   /s/ Joseph P. O’Donnell       Authorized Signatory           

3